Stephens, J.
1. Where a conductor of a railroad train which had stopped at a station for the purpose of taking on passengers had notice that an old man- about 67 years of age got aboard the train for the purpose of assisting a blind passenger to a seat and intended to alight immediately, the conductor being requested by him to hold the train until he could carry out this intention, and where the train was started before he had time to alight, and in attempting to alight he found the passageway on the step of the coach so obstructed by the conductor as to prevent him from correctly judging the speed of the train and from properly gripping the hand-rails, so as to facilitate alighting in safety, such acts on the part of the railroad company might in the opinion of a jury constitute negligence proximately causing an injury sustained by him in attempting to alight from the train. In a suit against the railroad company to recover damages for injuries thus received, where there was evidence of such negligence, a verdict for the plaintiff was authorized.
2. Alighting from a moving train is not negligence per se; and, unless the evidence demands the inference that it is negligence under the circumstances of the particular case and is the proximate cause of the plaintiff’s injury, such act will not bar a recovery. Such an in*376ference not being demanded in the instant case, this court cannot hold that the plaintiff’s conduct in alighting from the moving train amounted to such negligence as will bar a recovery.
Decided September 27, 1921.
Action for damages; from Haralson superior court — Judge Irwin. June 19, 1920.
J. Branham, Maddox & Doyal, Griffith & Matthews, for plaintiff in error. Price Edwards, contra.
3. The special grounds in the motion for a new trial, not being insisted upon by counsel for the' plaintiff in error, must be treated as abandoned.
4. The evidence supports the verdict, and the trial judge did not err in overruling the defendant’s motion for a new trial on the general grounds. Judgment affirmed.

Jenkins, P. J., and Hill, J., concur.